Citation Nr: 1605913	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-23 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an effective date prior to May 12, 2011 for the assignment of a rating in excess of 70 rating for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date prior to May 12, 2011 for the assignment of total disability rating based upon individual unemployablity due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert Lemley, Agent


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to December 1970. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2012 rating decision of the VA Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1. Entitlement to service connection for PTSD was granted in a September 2010 rating decision which assigned a 10 percent evaluation, effective January 27, 2010.  This was later raised to 30 percent effective this date.

2. On April 28, 2011, the Veteran submitted a statement reporting a worsening of his PTSD and that he had not worked since December 2010. 

3. On May 12, 2011, the Veteran filed a formal claim for increased compensation based upon individual unemployablity that he attributed to his symptoms of PTSD.  

4. The medical evidence of record does not show that the Veteran was unemployable due to his service-connected PTSD or underwent an increase in the severity of his service-connected PTSD prior to April 28, 2011.  


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the appellant's favor, the criteria for entitlement to an effective date of April 28, 2011, but no earlier, for the assignment of a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 7105 (West 2014); 38 C.F.R. § 3.400 (2015).

2. The criteria for entitlement to an effective date prior to April 28, 2011 for the assignment of a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2011-2015).

3. Resolving reasonable doubt in the appellant's favor, the criteria for entitlement to an effective date of April 28, 2011, but no earlier, for the assignment of a TDIU have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 7105 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The only issues denied at this time are the Veteran's entitlement to effective date earlier than April 28, 2011 for the assignment of a rating in excess of 30 percent for service-connected PTSD and the assignment of a TDIU.  Higher courts have held that when a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the Veteran's claims have been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Nevertheless, correspondence from the RO in February 2010 and April 2012 provided the Veteran with notice applicable to the assignment of effective dates.

The RO has also obtained all available pertinent evidence, including VA treatment records, private treatment records, VA examination reports, service treatment records, and lay statements from the Veteran and people close to him.  The Veteran has not identified any additional pertinent evidence that has not been obtained.  The case was last adjudicated in May 2014, and the Veteran is not prejudiced by the Board proceeding with appellate review.

Effective Date Earlier than May 12, 2011 for the Assignment of a Rating in Excess of 70 Percent for PTSD and a TDIU

Based on the evidence of record, the Board finds that an effective date of April 28, 2011 for the assignment of a 70 percent rating for service-connected PTSD and the assignment of a TDIU is warranted; however, an effective date for the assignment of an effective date prior to April 28, 2011 for either claim is denied. 

The Veteran and his representative have argued that the Veteran's currently assigned 70 percent rating for PTSD and his TDIU should be assigned as of the date of his initial claim.  While the Veteran's formal claim for TDIU was not received until May 12, 2012, the Veteran's representative has argued that the Veteran's PTSD was causing interfering with his ability to work that raised an inextricably intertwined claim for TDIU as of the date of his initial claim for service-connection for PTSD.  The evidence does not support these contentions.  Entitlement to these higher ratings were first shown by examination subsequent to the April 2011 statement that his pathology was worse.  Documents into April 2011 showed that he was not on medication, had a GAF or 85 and had not been on medication for several months. Therefore, the assignment of the effective dates for his increased rating claim and his TDIU must either be granted as of the date of his claim for an increased rating (or TDIU) or the earliest date, within one year of the date of claim, that it was ascertainable that an increase in disability had occurred.

The Veteran initially filed a claim for entitlement to service connection for PTSD on January 27, 2010.  In September 2010, the Veteran was granted a 10 percent rating for service-connected PTSD.  In November 2010, the Veteran expressed disagreement with his initial rating for PTSD.  On April 5 2012, the Veteran (and his representative at that time) was sent a Statement of the Case (SOC) that denied an initial rating in excess of 30 percent for service-connected PTSD.  While the Veteran subsequently expressed a desire to continue his appeal of his initial rating for PTSD, the Veteran's substantive appeal (VA Form 9) was not accepted as timely and his appeal became final.  38 C.F.R. §§ 20.200, 20.302(b).  

While the Board may, in its discretion, waive the timely filing of a Substantive Appeal in certain circumstances as held in Percy v. Shinseki, 23 Vet. App. 37 (2009), the case at hand is distinguishable from Percy.  Here, the Veteran was never allowed to proceed under the impression that a late filing had been accepted and would be considered on the merits.  Rather, in August 2012 the Veteran and his prior representative were notified that the Veteran's Substantive Appeal was not accepted as timely, and it cannot be said that VA waived (either explicitly or implicitly) the issue of timeliness in the filing of the Veteran's Substantive Appeal. Therefore, unlike in Percy, the Veteran in this case is not entitled to the expectation that VA (to include the Board) would treat his appeal as timely filed.

VA regulations state that entitlement to an effective date for an increased rating claim, or claim for entitlement to a TDIU, will be based upon the date of claim, or the date that entitlement arose, whichever is later.  Pursuant to the provisions of 38 U.S.C.A. § 5110(a), "unless specifically provided otherwise in this chapter...a claim for increase(d) compensation...shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  38 U.S.C.A. § 5110(b)(2) then "specifically provides otherwise" by stating as follows: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability has occurred, if the application is received within one year from such date." 38 U.S.C.A. § 5110(b); see also 38 C.F.R. § 3.400(o)(1)(2) (effective date of award of increased rating is the earliest date as of which it is factually ascertainable that an increase in disability has occurred if the claim is received within one year from such date, otherwise, date of receipt of claim). Therefore, the Veteran cannot be granted an effective date for his current rating for PTSD, or entitlement to TDIU, prior to the date of claim for an increase or a claim for a TDIU, unless it is found to be factually ascertainable within one year prior to the date of the claim.  

A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011). 

Prior to regulations effective March 24, 2015, VA was required to look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  See 38 C.F.R. § 3.155 (2011).  In some cases, a report of examination or hospitalization could be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2011).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  

As noted, the Veteran asserted, in a statement received on April 28, 2011, that his PTSD was worse.  The evidence does not indicate that the Veteran sought an inpatient treatment related to his PTSD between January 2010 and April 28, 2011, and the VA treatment of record during this period does not indicate a worsening of his condition.  Particularly, his September 2010 VA treatment reported that the Veteran "feels much better now, but without good sleep...He denies depression or anxiety.  His dreams are not that disturbing."  Treatment records from April and May 2011 state that the Veteran had not been seen by mental health since his visit in September 2010.  He reported that he was not on medication and a GAF of 85 was recorded in April 2011.

Accordingly, while the Veteran reports in his statement received on April 28, 2011 increased mental health symptoms that he required an increase in his medication due to being off work "since December 2010," the Board finds that it is not "factually ascertainable" prior to April 28, 2011 when the Veteran's psychiatric symptoms increased or that he became unemployable due to his psychiatric condition.  38 C.F.R. § 3.400(o)(1)(2).  While the Veteran reports that he's been off work since December 2010, he does not specifically state that increased symptoms began at that time.  The Board also finds that the Veteran would not be competent to opine as to the severity of his increased psychiatric symptoms to the extent that they would provide a "factually ascertainable" date for an increased rating claim or that his psychiatric symptoms were preventing him from finding substantially gainful employment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As the evidence of record does not establish a factually ascertainable date for the Veteran's increased symptoms of PTSD or his inability to work due to his PTSD within one year prior to his date of claim, the Board finds that entitlement to an effective date of April 28, 2011 for his increased rating for PTSD and TDIU, is warranted as of the date of his informal claim.  As noted, records for earlier in April 2011 show he was not on medication and was reporting only minimal problems.

In conclusion, the Board finds that an effective date earlier than April 28, 2011, for either the assignment of a rating in excess of 30 percent for service-connected PTSD, or the award of a TDIU, is not warranted.  The evidence does not show evidence of impairment over 30 percent.  The evidence does not establish that a TDIU claim or claim for an increased rating for service-connected PTSD was received after his initial claim for service connection and prior to April 28, 2011.  It is also not factually ascertainable that an increase in the Veteran's service-connected PTSD occurred such that he was entitled to an increased rating for PTSD, or that he was unemployable due to service-connected PTSD, within the year prior to April 28, 2011.  Therefore, the claim for an effective date prior to April 28, 2011 for assignment of a rating in excess of 30 percent for service-connected PTSD, and the award of a TDIU, must be denied. 




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date of April 28, 2011, but no earlier, for the assignment of a 70 percent rating for service-connected PTSD is warranted.  The claim is granted to this extent, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an effective date prior to April 28, 2011 for the assignment of a rating in excess of 30 percent for service-connected PTSD is denied.

Entitlement to an effective date of April 28, 2011, but no earlier, for the assignment of a TDIU is warranted.  The claim is granted to this extent, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


